       Case 1:19-cv-02669-VM-KNF Document 61 Filed 02/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
COSMOPOLITAN INTERIOR NY              :
CORPORATION,                          :
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :     19 Civ. 2669 (VM)
DISTRICT COUNCIL 9 INTERNATIONAL      :
UNION OF PAINTERS AND ALLIED TRADES, :
                                      :
                      Defendant.      :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

       On February 15, 2021, Defendant District Council 9, International

Union of Painters and Allied Trades (“Defendant”) submitted a letter

requesting a premotion conference for the purpose of authorizing it to

move   for    summary   judgment    in   this    action.     (See    Dkt.    No.   59.)   On

February     18,   2021,   Plaintiff     Cosmopolitan       Interior    NY    Corporation

(“Plaintiff”)      submitted    a   letter      opposing     Defendant’s      request     or

alternatively      requesting   leave    to     file    a   cross-motion     for   summary

judgment on the issue of liability. (See Dkt. No. 60.)

       Having reviewed the correspondence, the Court DENIES Defendant’s

request (Dkt. No. 59). The Court is not persuaded that motions for

summary      judgment   would   constitute      an     appropriate    use    of    judicial

resources because disputed material facts, such as whether Plaintiff

was removed from certain projects and what motivated any such removal,

remain. (Compare Dkt. No. 59, at 2, with Dkt. No. 60, at 2-3.)


SO ORDERED:


Dated:         New York, New York
               23 February 2021
